Citation Nr: 0932868	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  02-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether an overpayment of VA improved pension benefits in 
the calculated amount of $29,853 was properly created.

2.  Entitlement to a waiver of recovery of an overpayment of 
VA improved pension benefits in the calculated amount of 
$29,853.

(The issue regarding the propriety of the severance of 
service connection for hepatitis is the subject a separate 
decision of the Board.)


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 
1972; he went AWOL (absence without official leave) on two 
different occasions, from July 5, 1967 to October 4, 1967, 
and from February 29, 1968 to about January 3, 1972.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a November 2000 decision 
issued by the RO's Committee on Waivers and Compromises 
(Committee).

In a June 2002 decision, the Board denied the Veteran's claim 
for recovery of an overpayment in the calculated amount of 
$30,410.  He filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2003, the 
parties to the appeal filed a Joint Motion for Remand.  The 
joint motion directed the Board to address whether a timely 
notice of disagreement (NOD) was received on the issue of the 
creation or amount of the debt.  By an Order of that same 
month, the Court vacated the Board's June 2002 decision and 
remanded the matter for additional action consistent with the 
joint motion.

In July 2004, the Board remanded the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC, to 
address the issue of validity of the debt and to readdress 
the waiver issue.

In April 2005, the RO provided the Veteran with a letter 
explaining how the overpayment was established.  The Veteran 
filed a notice of disagreement (NOD) in July 2005; and a 
statement of the case (SOC) was issued in January 2006.  He 
perfected an appeal regarding the issue of validity of the 
debt later that month.

In April 2006, the Committee rendered a "reconsideration 
decision" upholding the original decision, denying waiver of 
recovery of the overpayment.  In that decision, the Committee 
noted that an award action in January 2002 had reduced the 
amount of the indebtedness from the original amount of 
$30,410 to $29,853.  

The April 2006 decision also revealed that subsequent to the 
Board's July 2004 remand, the Veteran had submitted 
information to the RO which resulted in his pension award 
being terminated earlier, as of January 31, 1998, not the 
originally used July 31, 2000.  This action created an 
additional overpayment of $7,844.  The Veteran's request for 
waiver of this additional overpayment amount was denied by 
the Committee in an April 2006 decision.  To date, the 
Veteran has not filed an NOD as to this decision.  As such, 
the issue of entitlement to a waiver of recovery of an 
overpayment of VA pension benefits in the calculated amount 
of $7,844 is not in appellate status before the Board.  38 
C.F.R. § 20.200 (2005).

In July 2006, the RO issued a supplemental SOC (SSOC) 
continuing the denial of waiver of overpayment of VA pension 
benefits in the amount of $29,853.  

In a May 2008 decision, the Board found that an overpayment 
of VA improved pension benefits was properly created and 
denied entitlement to a waiver of recovery of an overpayment 
of VA improved pension benefits in the calculated amount of 
$29, 853.  In a contemporaneous decision, the Board again 
found that the severance of service connection for hepatitis 
proper.  The Veteran timely appealed both decisions to the 
Court.  In March 2009, the parties filed a Joint Motion for 
an Order Vacating the Two Board Decisions and Incorporating 
the Terms of This Joint Motion.  By an Order issued later the 
same month, the Court vacated both of the Board's May 2008 
decisions and remanded the matters for additional action 
consistent with the March 2009 joint motion.  In April 2009, 
the Veteran, through his attorney, submitted additional 
argument and evidence, along with a waiver of initial RO 
consideration.  The case is now before the Board for further 
appellate consideration.

For the reasons expressed below, the issue of entitlement to 
a waiver of recovery of an overpayment of VA improved pension 
benefits in the calculated amount of $29,853 is addressed in 
the REMAND portion of the decision below and is again 
remanded to the RO.


FINDINGS OF FACT

1.  In his September 1997 application for VA improved pension 
benefits, the Veteran indicated that his monthly family 
income at the time consisted of Social Security 
Administration (SSA) benefits paid to him and his spouse, in 
the amount of $521 and $283, respectively; he specifically 
indicated that he, his spouse, and the minor children were in 
receipt of no other income, to include wage income.

2.  The Veteran was awarded VA improved pension benefits, 
effective October 1, 1997; in a award letter issued in 
December 1997 and an attached VA Form 21-8768, he was 
informed that, essentially, pension is an income-based 
program and that he was obligated to report any changes in 
family income immediately.

3.  In January 1998, the Veteran's VA pension benefits were 
increased based on evidence submitted by him to the effect 
that his SSA benefits had been reduced significantly.

4.  Prior to May 4, 2000, the RO received information to the 
effect that the Veteran was in receipt of increased SSA 
benefits.

5.  In June 2000, the RO retroactively reduced the Veteran's 
VA pension benefits, effective October 1, 1997, based on 
evidence that he (his family) had received previously 
unreported income in 1997 and 1998, and that he was in 
receipt of worker's compensation and SSA benefits; this 
action created an overpayment in the amount of $18,454.

6.  In September 2000, the RO further reduced the Veteran's 
VA pension benefits, effective October 1, 1998, based on his 
spouse's previously unreported income and the receipt of SSA 
benefits; this action increased the overpayment to $30,410.  
In a January 2002 action, the RO in reduced the amount of the 
overpayment to $29,853, following receipt of updated 
information related to worker's compensation and SSA benefit 
payments.

7.  There is no indication that the debt was created solely 
due to VA administrative error, rather the debt was created 
by the Veteran's failure to report changes in income in a 
timely manner; thus, the debt was properly created.


CONCLUSION OF LAW

The overpayment of VA improved pension benefits in the amount 
of $29,853 was properly created.  38 U.S.C.A. §§ 1506, 
5112(b)(9), 1521, 5302 (West 2002); 
38 C.F.R. §§ 3.500, 3.660 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

As an initial matter, the Board notes that VA has no 
obligations under the VCAA in relation to the Veteran's 
request for waiver of the $29,853 indebtedness, to include 
whether the overpayment was properly created.  In Barger v. 
Principi, 16 Vet. App. 132 (2002), the Court held that a 
claim of entitlement to waiver of an overpayment is not a 
claim to which the VCAA applies.  Id. at 138.

There are, however, other procedural due process requirements 
that are applicable in the context of overpayment issues.  
Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and that he may dispute its 
existence or amount, as well as requesting waiver of it.  
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  If the 
debtor in any way disputes the existence of the debt, the RO 
must review the accuracy of the debt determination and, if 
the debtor is unsatisfied, he may appeal.  Id.; see also 38 
C.F.R. § 1.911 (2008); VAOPGCPREC 6-98 (April 24, 1998).  The 
RO fully complied with these requirements.  It reviewed the 
accuracy of its debt determination and advised him of the 
audit's findings in an April 2005 letter.  As determined 
below, the Board finds that the debt was properly created.

In addition, statutory due process requirements apply to the 
Veteran's waiver request.  38 U.S.C.A. § 5302 (West 2002) 
requires that VA notify a payee of VA benefits of a debt owed 
by the payee to VA because of payment or overpayment of the 
benefits and, as part of that notification, of the right to 
apply for waiver of the indebtedness and the procedures for 
submitting a waiver request.  38 U.S.C.A. § 5302(a); see 38 
C.F.R. § 1.963(b) (2008) (procedures for applying for 
waiver).  The Board finds that VA gave this notice to the 
Veteran.  The notice also provided him with a description of 
the procedures for submitting an application for waiver.  
Thus, VA fulfilled the statutory obligation that it had to 
give him, the information needed to prosecute his waiver 
claim.  Id.

Even though the VCAA does not apply, the Board notes that the 
RO notified the Veteran of the relevant statutes and 
regulations in its January 2006 SOC and also in letters dated 
in December 2004 and April 2005.  He has not identified any 
outstanding evidence.  The Veteran and his attorney have 
provided written statements in support of his claim, or on 
his behalf.  In sum, the Board finds that the Veteran has 
been adequately notified of the relevant statutes and 
regulations and has been given the opportunity to submit any 
additional evidence he might have to support his appeal.  
Accordingly, the Board will address whether the debt was 
properly created in the first instance.

II. Analysis

Initially, the Board notes that the evidentiary record 
indicates that some of the assessed indebtedness in question 
may have been recouped.  Nevertheless, in accordance with 
Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must 
consider the entire amount calculated.

Here, the question that the Board must address preliminarily 
is whether the aforementioned overpayment was properly 
created in the first instance.

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the Veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that the VA 
was solely responsible for the Veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
Veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the Veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9),(10); 38 C.F.R. § 3.500(b)(2).

Preliminary review of the record in this case indicates that 
the overpayment in issue resulted from unreported income for 
the Veteran's spouse, along with worker's compensation and 
SSA benefit payments.  

In September 1997, the RO received the Veteran's application 
for improved pension benefits, VA Form 21-526.  On his VA 
Form 21-526, he indicated that his family income at the time 
consisted of monthly SSA benefit payments paid to him and his 
spouse, in the amounts of $521 and $283, respectively (the 
latter of which included benefits for two minor children in 
their custody).  The Veteran specifically certified that he, 
his spouse, and the children received no other income, to 
include wage income.

In a December 1997 rating decision, the RO awarded improved 
pension benefits to the Veteran, effective October 1, 1997.  
According to an award letter issued on December 23, 1997, the 
amount awarded took into account his report of receiving no 
family income other than the SSA benefits as shown on the 
September 1997 application.  The award letter specifically 
indicated that his countable income included $0 in earned or 
"other" income, and that the pension award included 
additional benefits on behalf of his spouse and two minor 
children.  The award letter and attached VA Form 21-8768 also 
informed the Veteran that pension is an income-based program 
and as such he was obligated to report changes in family 
income immediately, and that a failure to do so would result 
in an overpayment of benefits which would have to be repaid.

In January 1998, the RO received from the Veteran information 
to the effect that, at that time, he was in receipt of only 
$25 from SSA due to a worker's compensation offset, and that 
his spouse and the minor children were in receipt of no such 
benefits.  The Veteran requested that the RO recompute his 
improved pension benefits based on this information.

In January 1998, the RO significantly increased the Veteran's 
pension award to reflect the decrease in SSA benefits, 
retroactive to October 1, 1997, noting that information 
gathered by the RO revealed that a lump sum worker's 
compensation award had been paid to the Veteran in August 
1997, and as such it pre-dated his claim for VA pension and 
had not been included as income in determining his VA pension 
award.

In the two January 1998 award letters issued on successive 
days and attached VA Forms 21-8768, the RO specifically 
indicated that the Veteran's countable income included $0 in 
earned or "other" income and that the award included 
additional benefits on behalf of his spouse and two minor 
children.  The RO again informed the Veteran that VA pension 
is an income-based program, that he was obligated to report 
any changes in family income immediately, and that a failure 
to do so would result in an overpayment of benefits which 
would have to be repaid.

In a May 4, 2000 letter, the RO informed the Veteran that VA 
had received information to the effect that he was in receipt 
of $556 in monthly SSA benefits and his spouse $139 in 
monthly SSA benefits.  In this letter, the RO asked the 
Veteran to provide the history of SSA payments for himself, 
his spouse, and their children since January 1998, any 
information regarding worker's compensation payments since 
January 1998, and any wage information.

In an incomplete Improved Pension Eligibility Verification 
Report (EVR) received in June 2000, the Veteran confirmed the 
current receipt of $556 in monthly SSA benefits, but did not 
provide additional information.  Documentation received at 
that time also reflects that, in January 1998, the Veteran 
settled a worker's compensation claim and was to be paid 
$25,000 within 30 days of January 28, 1998, according to a 
stipulated settlement agreement.

In June 2000, the RO informed the Veteran that his VA pension 
was retroactively reduced, effective October 1, 1997, as the 
VA had received evidence that he (his family) received 
previously unreported income in 1997 and 1998, and that he 
was in receipt of worker's compensation and SSA benefits.  
This action created an overpayment in the amount of $18,454.

In a VA Form 20-5655, Financial Status Report (FSR), received 
in July 2000, the Veteran indicated, for the first time, that 
his spouse had been employed since November 1997 and was 
currently working on a full-time basis earning $1,360 per 
month.  It was somewhat unclear based on the FSR as to when 
she began working full-time and during what period or periods 
she had worked part-time.

In September 2000, the RO further reduced the Veteran's VA 
pension, retroactive to October 1, 1998, based on his 
spouse's previously unreported wage income and the receipt of 
SSA benefits.  This action increased the overpayment to 
$30,410.  The amount of the overpayment was later reduced to 
$29,853, when the Veteran produced information showing that 
he was no longer receiving worker's compensation benefits.

The Board notes that neither the Veteran nor his attorney has 
disputed the essential facts outlined above.  According to a 
June 2000 statement, the Veteran instead claims that he was 
not at fault in the creation of the debt at issue because he 
did not know that all income counted in determining pension 
and because he had been on psychiatric medication since 1997, 
he was not aware that a mistake had been made.  The Board 
finds his arguments disingenuous.  This is so because the 
Veteran knew that he was to immediately report to VA any 
changes in income as a result of the clear notification 
included in the multiple letters noted above, but failed to 
do so.

While the Veteran appears to be claiming that psychiatric 
medication taken since 1997 (or his disability in general) 
contributed to him being unaware of his mistake in not 
reporting increases in income, he was nevertheless able to 
report the decrease in SSA income in January 1998 in order to 
have his VA pension benefits increased.  This action taken 
alone (i.e., in January 1998 to increase the pension) clearly 
shows that the Veteran was well aware that VA pension 
benefits were based on all sources of income.

In a faxed statement dated July 11, 2005, the Veteran asserts 
that the income of his spouse, from whom he has been 
separated since November 2000 and children, who reside with 
his spouse, should not count as his income for pension 
purposes.  However, the Veteran's argument is misplaced.  
While it may be true that the Veteran's marital situation 
dictates that his spouse's income be excluded from his 
current countable income, it does not follow that the current 
overpayment was invalidly created.  As noted, the overpayment 
was created, in part, based on the Veteran's failure to 
report that his spouse had been employed since November 1997.  
Since the Veteran, by his own admission (as confirmed by an 
October 2003 statement from his wife), did not separate from 
his spouse until November 2000 there is no reason why his 
spouse's income should not be considered as "family income" 
for the years 1997, 1998, 1999 and 2000.  As noted above, the 
December 1997 award letter reflected that the amount awarded 
took into account the Veteran's report of receiving no family 
income other than the SSA benefits reported in his September 
1997 application.  In the January 1998 award letters, the RO 
also noted that his countable income included $0 in earned or 
"other" income.  The record clearly shows that the Veteran 
was repeatedly reminded of his obligation to immediately 
report any changes in family income, but he failed to do so.  
Moreover, the Veteran does not dispute that his spouse 
received employment income from November 1997 to November 
2000 and that such income constituted family income for VA 
pension purposes during that time period.

Based on the above, the Board finds that there is no 
indication that the debt in question was the result of sole 
VA administrative error, rather the debt was created by the 
Veteran's failure to report changes in income in a timely 
manner.  Thus, the debt was properly created.

For the above reasons, the Board finds that the preponderance 
of the evidence reveals that over the period in question the 
Veteran knowingly had income that exceeded the limits for 
entitlement to pension benefits which he did not report.  The 
SSA benefits, worker's compensation settlement, and 
employment income received by the Veteran and his wife were 
income as set forth in 38 C.F.R. § 3.660.  It does not fit 
into any of the categories which would be considered an 
exclusion from income found at 38 C.F.R. § 3.272 (2008).  The 
effective date of reduction or discontinuance of VA improved 
disability pension benefits shall be the date of an erroneous 
award based upon an act of commission or omission by the 
beneficiary.  See 38 U.S.C.A. § 5112(b)(9).  The overpayment 
at issue resulted solely from the Veteran's failure to notify 
VA of the amount of income he and his wife jointly received 
from employment, SSA benefits and worker's compensation 
benefits.  The Veteran knew, or should have known, that he 
was not entitled to pension benefits in light of his income.  
Because the debt at issue did not result solely from VA 
error, there is no basis to conclude that it was improperly 
created.  


ORDER

The overpayment of VA improved pension benefits in the amount 
of $29,853 was properly created, to this extent, the appeal 
is denied.


REMAND

In the March 2009 joint motion, the parties agreed that the 
Board had not provided an adequate statement of reasons or 
bases to support the findings that the Veteran was not 
entitled to a waiver of overpayment and that repayment of the 
debt would not create an undue financial burden because the 
Veteran's son could help him financially.  In this regard, 
the parties noted that the Veteran's adult son does not 
reside with the Veteran and has not done so since November 
2000.  

The Board notes that, in general, waiver determinations which 
do not involve fraud, misrepresentation, or bad faith by a 
claimant shall be waived only when it is shown that recovery 
would be against the principles of equity and good 
conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  In order to properly 
address the question of entitlement to waiver of recovery of 
an overpayment of pension benefits, VA must have accurate and 
current financial information.  Such information is crucial 
when weighing the equities of any claim for waiver of an 
indebtedness.  On several occasions, both the Veteran and his 
attorney have expressed his inability to repay the debt.  The 
Board notes that, in this case, the most recent FSR filed by 
the Veteran was received in September 2005, well over three 
years ago.  On remand, the Veteran should be given the 
opportunity to submit another FSR and other documentation to 
assist him in showing that recovery of the debt would deprive 
him of life's basic necessities and cause an inequitable 
hardship.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the opportunity 
to complete an additional Financial 
Status Report, VA Form 20-5655, listing 
all monthly income, monthly expenses, 
assets and debts for each year since 
October 1, 2005, as well as a statement 
or other documentation to support his 
assertion that recovery of the debt would 
deprive him of life's basic necessities 
and cause an inequitable hardship.

2.  Following completion of the above, 
the case should be referred to the 
Committee to review the record and 
readjudicate the Veteran's request for a 
waiver with express consideration of the 
provisions of 38 C.F.R. § 1.965(a) and 
each element of equity and good 
conscience.  A formal, written record of 
the Committee's decision should be 
prepared and placed in the claims file.  
If a waiver remains denied, furnish the 
Veteran and his attorney with an SSOC, 
explaining the reasons and bases for that 
decision, and afford them the opportunity 
to respond before the case is returned to 
the Board for further appellate 
consideration. 

The purpose of this remand is to ensure due process and to 
assist the Veteran in development of his claim.  No action by 
the Veteran is required until he receives further notice.  
The Veteran and his attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


